Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  TENET HOSPITALS
LIMITED D/B/A SIERRA MEDICAL
CENTER,

                        Relator.

 §
 
§
 
§
 
§
 
§
 
 § 



No. 08-05-00072-CV

AN ORIGINAL PROCEEDING 

IN MANDAMUS





 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS
           Relator, Tenet Hospitals Limited d/b/a Sierra Medical Center, asks this Court to issue
a writ of mandamus against Respondent, the Honorable Linda Chew, Judge of the 327th
District Court of El Paso County.  Relator has also filed a motion for emergency relief.  The
petition for writ of mandamus and motion for emergency relief are denied.  See Tex. R. App.
P. 52.7(a), 52.8(a).  Our denial of the petition shall not be construed as a ruling on the merits
of the underlying case.
                                                                  RICHARD BARAJAS, Chief Justice
March 10, 2005

Before Barajas, C.J., McClure, and Chew, JJ.
Chew, J., not participating